Citation Nr: 0514785	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-16 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
varicose veins, right lower extremity, with secondary skin 
manifestations.  

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins, left lower extremity, with secondary skin 
manifestations.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1957 to February 
1967 and March 1985 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  That decision confirmed and continued 
the ratings as expressed on the title page of this decision.  
The case was subsequently transferred to the RO in Anchorage, 
Alaska.  


FINDINGS OF FACT

1.  The service-connected varicose veins of the right leg are 
principally manifested by persistent edema, pigmentation and 
stasis dermatitis, aching, and fatigue.  

2.  The service-connected varicose veins of the left leg are 
principally manifested by persistent edema, pigmentation and 
stasis dermatitis, aching, and fatigue.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for varicose veins 
of the right leg with secondary skin manifestations are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.104 Diagnostic Code (DC) 7120 (2004).  

2.  The criteria for a 40 percent rating for varicose veins 
of the left leg with secondary skin manifestations are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.104 DC 7120 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in April 2002, prior to the denial of an increased evaluation 
for bilateral varicose veins.  Moreover, 
the May 2003 SOC specifically advised him as to what evidence 
the RO had in its possession and what evidence was still 
needed.  Specifically, these documents notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining VA examination.  

In light of the foregoing, and because a favorable decision 
has been reached as to the issues before the Board, it is 
concluded that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the earlier 
effective date issue is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

Increased rating for varicose veins

The veteran contends that the symptoms of his varicose veins 
of both the right and the left leg are worse and that he is 
entitled to higher evaluations that the 20 percent disability 
ratings currently assigned to each leg.

Historically, the record shows that service connection was 
granted for postoperative, bilateral varicose veins in a 
November 1967 rating decision.  The condition was rated as 
noncompensable.  The extremities were not rated separately.  

In 1995, the veteran filed for an increased rating.  It was 
noted that he was seen for varicose veins during his second 
period of service and that they were bilateral.  The 
noncompensable rating was increased to 10 percent upon rating 
decision in September 1995.  The 10 percent rating was 
effective from June 1, 1995.  The veteran submitted a notice 
of disagreement with that determination.  

VA examination was conducted in November 1995.  At that time, 
the claimant reported that he had varicose veins above the 
knees in the thighs.  Varicosities were noted above and below 
the knee.  He reported occasional pain.  In a March 1996 
rating decision, a 30 percent rating was assigned for 
bilateral varicose veins, effective from June 1, 1995.  

In January 2001, when addressing other issues that were on 
appeal, the RO noted that VA had revised the criteria for 
diagnosing and evaluating cardiovascular disabilities, to 
include varicose veins disorders.  See 62 Fed. Reg. 65207-
65224 (1997).  The revised criteria was effective January 12, 
1998.  The new law stated that separate evaluations were to 
be assigned for each leg involved.  Based on the review 
initiated by VA, each leg was awarded a separate 20 percent 
rating, effective retroactively one year prior to the date of 
review.  That date was determined to be March 14, 1999.  

In March 2002, the veteran filed a claim for ratings in 
excess of 20 percent for each lower extremity, and this claim 
ensued.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).    

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Under DC 7120, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
varicose veins with persistent edema, incompletely relieved 
by elevation of an extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is 
warranted for varicose veins with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for varicose 
veins with persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is warranted for varicose veins with 
massive, board-like edema with constant pain at rest.  
38 C.F.R. § 4.104 DC 7120 (2004).  

A note following DC 7120 provides that the foregoing 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each involved extremity 
is to be evaluation separately and the ratings combined 
(under 38 C.F.R. § 4.25), using the bilateral factor 
(38 C.F.R. § 4.26), if applicable.  

When examined by VA in July 2002, the skin of the feet were 
warm to the touch.  There was no edema or erythema and no 
pain with palpation.  The lower leg strength in extension and 
flexion was 5/5 bilaterally.  The ankles and feet had small 
varicose veins with sparse hair growth below the knees.  Deep 
tendon reflexes were 2+ for the knees and ankles, 
bilaterally.  Babinski was normal.  Popliteal pulses, 
posterior tibial pulses, and dorsalis pedis pulses, were 
full, bilaterally

Additional VA treatment records dated in 2002 and 2003 are of 
record, as are photographs of the veteran's lower extremities 
dated in January 2003.  These photographs clearly reflect 
that the veteran had significant varicose veins and rashes on 
his legs.  When examined by VA in December 2003, the veteran 
reported developing burning and itching in the legs about two 
years previously.  This condition had not responded to 
medications.  He denied any ulcerations and wore compressive 
hose, which did not relieve the itching or his constant 
swelling.  He had noticed some discoloration for the past 2 
years and severe aching with standing over an hour and also 
noted intermittent fatigue at times when walking over 3 
blocks.  He had no relief from creams which had been 
prescribed for his dermatitis.  He did get some relief with 
elevation.  

Physical examination of the right leg showed that he had 
palpable internal saphenous at the calf with minimal 
pigmentation anterior tibial surface of the right leg.  He 
did have sunbursting varicosities just above and below the 
ankle.  There was no ulceration present.  There was no 
subcutaneous induration.  It was noted that the leg was 
hairless and did have 1+ edema.  Examination of the left leg 
revealed a palpable internal saphenous vein slightly more 
tender to palpation than that on the right.  There was 
minimal light pigmentation on the anterior surface with 
sunburst varicosities above and below the ankle.  There was 
no ulceration.  There was no subcutaneous induration.  
Extremity was noted to be hairless and exhibited 1+ edema.  
The final diagnoses were bilateral varicose veins, left 
slight more symptomatic than right, and mild stasis 
dermatitis of both lower extremities.  The record includes a 
color photograph showing edema of the legs.  

Added to the record in December 2003 were the veteran's 
personal observations regarding his lower extremities for the 
period from mid December 2003 through mid February.  The 
veteran described swelling, itching, rashes, and 
discoloration of the legs and ankles.  

As indicated above, the veteran's varicose veins are rated 
separately as 20 percent disabling pursuant to DC 7120.  Also 
pointed out above is the fact that the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).  The record reflects that the veteran 
claim for increased evaluations was received in March 2002.  
Thus, the revised criteria for DC 7120 is applicable.  

In applying the law to the existing facts, and for the 
reasons expressed below, the record demonstrates the 
requisite objective manifestations for 40 percent ratings for 
each of the veteran's lower extremities under the provisions 
of DC 7120.  

As note above, DC 7120 provides that a 40 percent rating is 
warranted for varicose veins with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for varicose 
veins with persistent edema or subcutaneous induration, 
statis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is warranted for varicose veins with 
massive, board-like edema with constant pain at rest.  
38 C.F.R. § 4.104 (DC 7120.  

Here, the record reflects persistent itching, aching, 
swelling, fatigue, and rashes of the lower extremities as 
well as edema, stasis dermatitis, and mild pigmentation.  In 
applying the law to the existing medical evidence, the Board 
finds that a 40 percent evaluation is warranted under DC 7120 
for the service-connected varicose veins of each leg.  
Persistent edema and statis pigmentation is demonstrated in 
each leg.  Thus, the 40 percent criteria are met.  

The Board finds that disability evaluation in excess of 40 
percent, however, are not warranted under DC 7120.  The 
medical evidence established that the veteran does not have 
massive board-like edema, constant pain at rest, subcutaneous 
induration, or persistent ulceration.  As noted above, there 
are findings of persistent edema.  However, there is no 
medical evidence of board-like edema or subcutaneous 
induration.  Additionally, there is no ulceration.  Thus, the 
current medical evidence does not show the symptoms required 
for a rating in excess of 40 percent for either lower 
extremity.  

In summary, 40 percent disability ratings for right and left 
leg varicose veins, with secondary skin manifestations, are 
warranted under DC 7120 for the reasons and bases described 
above.  The benefits sought on appeal are granted to that 
extent.  




ORDER

An increased rating to 40 percent for the veteran's service-
connected varicose veins of the right lower extremity, with 
secondary skin manifestations, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

An increased rating to 40 percent for the veteran's service-
connected varicose veins of the left lower extremity, with 
secondary skin manifestations, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


